03/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0113



                                 No. DA 19-0113

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DARRELL DWAYNE SMITH,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 3, 2020, within which to prepare, serve, and file its response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 27 2020